                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

BRIAN JAMES OBLAD,
                                                     MEMORANDUM DECISION & ORDER
                       Plaintiff,

v.

LEON BUTLER et al.,                                 Case No. 2:17-CV-102 JNP
                       Defendants.                  District Judge Jill N. Parrish



       The court has directed the United States Marshals Service to serve process in this case.

See Fed. R. Civ. P. 4(c)(2). To do so, by statute, the United States Marshal "shall command all

necessary assistance to execute its duties." See 28 U.S.C. § 556(c).

       The Complaint identifies the following Utah Department of Corrections employees as

defendants:

                              Leon Butler (psychologist
                              Roy Bickel (mental-health worker)
                              Officer Smith
                              Nurse Okarma

       Service of process on current government employees may be effected via authorized

agent. If any of the named defendants are no longer employed by the State or the State is not

authorized to accept service for any of these individuals, more information must be obtained

from the State to complete service.

       Accordingly, IT IS HEREBY ORDERED that: If the State is unable to accept service of

process for the defendants identified above, the State shall disclose to the United States Marshals

Service any information in its records that may help in identifying, locating and completing
service of process upon the named defendants. Such information shall include, but is not limited

to, the defendants' full names and any known aliases, dates of birth, Social Security numbers,

driver's license numbers, all previous addresses, and last known addresses on file. The U.S.

Marshal shall take all necessary measures to safeguard any personal information provided by the

State to ensure that it is not disclosed to anyone other than the U.S. Marshals Service or Court

officers.

        IT IS SO ORDERED.

               DATED January 2, 2020.

                                             BY THE COURT:



                                             JUDGE JILL N. PARRISH
                                             United States District Court




                                                                                                   2
